DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MARION FREDERICK,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-506

                               [June 17, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case No. 562013CF003201A.

   Rachael E. Reese of O’Brien Hatfield Reese, P.A., Tampa, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.